Citation Nr: 1133916	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1947 to October 1955.  Service in Korea and award of the Purple Heart Medal with Gold Star are evidenced in the record.  The Veteran and the appellant were married at the time the Veteran died in August 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the appellant's claim for service connection for cause of the Veteran's death and DIC benefits.  The appellant disagreed and perfected an appeal.  In November 2008, the appellant and her representative presented evidence and testimony in support of the appellant's claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Board has remanded the claim in decisions dated January 2009 and January 2010.


FINDINGS OF FACT

1.  The Veteran had honorable active military service from January 1947 to October 1955.

2.  The Veteran and the appellant were married until the Veteran's death in August 2004.

3.  The Veteran was service connected for residuals of a through and through right shoulder shrapnel wound evaluated as 10 percent disabling at the time of his death.

4.  A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's death was not related to his military service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2010).

2.  The appellant's claim for entitlement to DIC benefits under the provisions of 
38 U.S.C. § 1318 must be denied based on lack of legal merit.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that her husband, the Veteran, was wounded during service and received blood transfusions as a result of treatment of that wound.  She asserts that the transfusions caused him to be infected with hepatitis C and that his cause of death, hepatocellular carcinoma, was a result of the hepatitis C.  The Board will first address preliminary matters and then render a decision on the issues on appeal.
Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has twice remanded the appellant's claim for further procedural and evidentiary development.  Specifically, the Board's January 2009 remand ordered VBA to contact the appellant and request that she identify the Veteran's healthcare providers as well as request that she provide any additional documents in support of her claim.  In addition, after such requested records were obtained and associated with the Veteran's VA claims folder, VBA was to provide the Veteran's claims folder to a physician who was to review the folder and provide an opinion concerning the likelihood that the Veteran's death was related to blood transfusions the Veteran may have received during active duty service.

The record includes a February 2009 letter from VBA to the appellant asking her to provide or identify any further records that may support her claim.  The record also includes a June 2009 VA physician's report that indicates the Veteran's VA claims folder was reviewed and which contains an opinion regarding whether the Veteran's death was as a result of blood transfusions received on active duty.  

The Board's January 2010 remand required VBA to provide the appellant with notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The record includes a January 2010 letter from VBA to the appellant which informed the appellant of the Veteran's service-connected disability at the time of his death, the information and evidence needed to substantiate a DIC claim based on a previously service-connected disability, and an explanation of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected.  The January 2010 letter also informed the appellant of how VA determines a disability rating and an effective date.

For the reasons stated above, the Board finds that VBA has substantially complied with the Board's remand orders of January 2009 and January 2010.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

As noted, the appellant was informed in a January 2010 letter from VBA of the Veteran's service-connected disability at the time of his death, the information and evidence needed to substantiate a DIC claim based on a previously service-connected disability, and an explanation of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the appellant was informed in a November 2004 letter from VBA of the Veteran's service-connected disability at the time of his death and the information and evidence needed to substantiate a DIC claim based on a previously service-connected disability.  The January 2010 letter further informed the appellant how VA determined a disability rating and an effective date.  The appellant was also told in the notice letters of the steps VA would take to assist her in developing her claim, including obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained VA and private medical treatment records that pertained to the claim under consideration in addition to the Veteran's service treatment records.  The appellant has been represented by a service representative and has been informed by the RO of the law and regulations that apply to her claims.  As indicated in the Introduction, the appellant presented testimony in support of her claims at a video conference hearing before the undersigned.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the appellant, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Service connection for cause of the Veteran's death

A short review of the relevant facts is in order.  The Veteran served honorably in the United States Marine Corps from January 1947 to October 1955.  He served in combat in Korea and received the Purple Heart Medal with a Gold Star for wounds received in combat.  He was service-connected for residuals of a shrapnel wound to the right shoulder effective from 22 July 1987 and was evaluated as 10 percent disabling at the time of his death in August 2004.  The Veteran and the appellant were married in October 1984 and were married at the time of the Veteran's death.

The Board must address two separate but related issues which are before it on appeal: (1) entitlement to service connection for the cause of the veteran's death under the provisions of 38 U.S.C. § 1310 and (2) entitlement to DIC under 38 U.S.C. § 1318.  In essence, these laws, which are set out immediately below, provide separate methods of obtaining VA death benefits.  See, in general, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

Service connection for the cause of a veteran's death may be granted if the evidence shows that a service-connected disability was either the principal or a contributory cause of death of a veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  To show that a service-connected disability contributed to death, the evidence must show that it contributed substantially or materially; or, that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c) (2010).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

In general, under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

The medical evidence in the record includes a death certificate which states that the Veteran's cause of death was "hepatocellular carcinoma."  'Hepatocellular carcinoma is defined as the "primary carcinoma of the liver cells."  See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 296.  VA medical record of August 2004 indicates the Veteran was diagnosed with "obstructive jaundice" and secondary diagnoses of diabetes, hypertension and coronary artery disease.  An August 2004 VA MRI report states that the MRI results indicated cirrhosis, hypertension and thrombosis of liver veins and a mass lesion with "differential diagnosis [of] hepatocellular carcinoma and cholangiocarcinoma."  Other VA medical records show a diagnosis of "alcoholic hepatitis" as early as July 1987.  "Alcoholic hepatitis" is defined as "liver inflammation resulting from alcoholism, often a precursor of cirrhosis."  See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 856.  Records from Holy Cross Hospital in Ft. Lauderdale, Florida, include a discharge summary dated December 2003 which stated the final diagnoses of "alcoholic cirrhosis of lever," "portal hypertension" and "hypersplenism," among other things.

As noted above, the evidence must show that the Veteran's service-connected disability substantially or materially contributed to the Veteran's death or that it combined to cause death or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c) (2010).  The appellant's contention is that her husband had contracted hepatitis C that was a result of a contaminated blood transfusion he received during his active duty service for the treatment of the wounds incurred during combat in Korea.  In terms of the statutory language, the appellant asserts that the hepatitis C resulted from treatment of the combat wound and that the hepatitis C was a contributory cause of the Veteran's death.

The sole evidence of the connection between the Veteran's wound treatment and the cause of his death is expressed in a handwritten note from Dr. S.T., M.D., that was received by the RO in May 2006.  Dr. S.T.'s note states:

[The Veteran] reportedly died of hepatitis C in August 2004 and according to his [illegible] he received a [illegible] transfusion in 1955.  It is certainly possible that he contracted hepatitis from this transfusion."

The Board observes that the report of the cause of the Veteran's death was likely related to Dr. S.T. by the appellant and that the transfusion referred to in the note appears to be a blood transfusion.  It appears from the limited context of the note that Dr. S.T. did not see the Certificate of Death and did not have access to the Veteran's VA claims folder before writing his opinion.

The January 2009 Board remand sought an opinion from a physician whether the Veteran's death could be related to blood transfusions he received as a result of his treatment for the combat wounds he received in Korea.  In addition, the physician was to address the opinion proffered by Dr. S.T.  The resulting June 2009 VA medical report by a VA physician, notes that the examiner reviewed the Veteran's VA claims folder.  The examiner documented the history of the Veteran's wound received in combat on 14 September 1951 and reviewed the treatment provided by Navy Medical Corps personnel of the Veteran's right shoulder shrapnel wound.  

The June 2009 examiner concluded, after review of the pertinent evidence, that there was no evidence indicating that the Veteran ever received a blood transfusion.  Moreover, the examiner concluded after review of the medical evidence that the Veteran had never been diagnosed with hepatitis C.  The examiner did note that "it appears the [Veteran] at some point was exposed to the hepatitis B virus and developed antibodies, but it does not appear the Veteran suffered from active hepatitis B infection."  The examiner stated that there was "no evidence to suggest any hepatitis C infection secondary to blood transfusion."  For those reasons, the examiner provided an opinion that it was "not likely that the Veteran's death could have been related to possible blood transfusions endured while he was in the service."  The examiner observed that the Veteran was able to return to combat duties after the treatment, and there was no evidence in the record to suggest that "the Veteran's death was caused by or related to these shrapnel injuries."  The examiner last noted that the Veteran "died from hepatocellular carcinoma along with liver cirrhosis and liver failure."  

The Board has also thoroughly reviewed the medical evidence and has not found any evidence suggesting that the Veteran was ever diagnosed with hepatitis C or any other form of hepatitis other than "alcoholic hepatitis" in 1987.  That condition is not caused by a viral infection but is rather a result of excessive alcohol consumption.  There is also no evidence in the record that the Veteran ever received a blood or blood product transfusion during service.  There is a January 2002 medical note from Holy Cross Hospital in Fort Lauderdale, Florida, that indicates that the Veteran and his family were informed of the dangers of a blood transfusion that was indicated may be used during a cardiac catherterization and cine angiography procedure.  It is unclear from the records, however, whether the Veteran ever in-fact received any blood transfusion for that procedure.  That is the sole piece of evidence regarding a blood transfusion and it occurred more than 50 years after the Veteran received treatment for his service-connected wounds.  In sum, the medical evidence in the record shows that the Veteran had a severe problem with alcohol consumption that resulted in cirrhosis of the liver and other complications of the liver; the cause of death listed on the Veteran's death certificate bears out the long documented medical history of alcohol related problems.

The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Dr. S.T.'s opinion has no rationale and is not based on the medical evidence of record and is premised on the assumption that the Veteran "died of hepatitis C" that was possibly caused by a blood transfusion.  First, a medical opinion premised upon an unsubstantiated account is of no probative value, and in this case cannot serve to verify the fact that the Veteran received a transfusion during service or died of hepatitis C.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Second, Dr. S.T.'s opinion is unsubstantiated and speculative; it does not address the specific medical facts that are relevant in this case.  The Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  To the extent that the appellant's statement is proffered to merely repeat something that a physician or other medical provider told her, the statements regarding whether the Veteran received a blood transfusion during service and that he died of hepatitis C are not probative.  A lay person's account of what health care providers purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  For those reasons, the Board finds that Dr. S.T.'s opinion has no probative value.

In sum, after review of the entire record, the Board finds that there is no medical evidence of record to support a conclusion that the Veteran's service-connected residuals of a shrapnel wound caused or contributed substantially or materially to cause the Veteran's death.  On the other hand, the June 2009 VA examiner's report and opinion are supported by the clinical evidence in the record and the examiner's rationale is reasonable and supports the opinion proffered.  The Board finds, based on the medical evidence and the June 2009 examiner's opinion, that the appellant's claim for service-connection for cause of the Veteran's death is not warranted.


Entitlement to DIC benefits.

In general, under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  

The record evidence shows that the Veteran in this case received a 10 percent disability rating and never had a total disability or 100 percent disability rating during his lifetime and he was not a prisoner of war.  Thus, none of the criteria for DIC have been met.

Accordingly, the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law and not the evidence is dispositive, the claim must be denied because of a lack of entitlement under the law].



ORDER

Entitlement to service connection for the Veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


